Detailed Action

Response to Arguments

Applicant's arguments filed on January 19, 2021 in regards to claim 1 have been fully considered and are persuasive [see applicant’s arguments pg. 9 last four lines, pg. 10 L. 1-12].

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Logan on March 31, 2021.

The application has been amended as follows: 

Claim 1 (Currently Amended): A method of determining a remaining time interval until a measurement characteristic of a field device will have drifted outside of a maximum tolerance and a service action is required for the field device, wherein the 
determining the maximum tolerance 
registering continuously the measurement characteristic of the field device; 
estimating a lag time interval, wherein the estimated lag time interval depends on a drift of the measurement characteristic of the field device in the process-specific application; 
using Artificial Intelligence to determine, at an end of the estimated lag time interval, the remaining time interval until the service action is required, wherein the remaining time interval until the service action is required is a time until the measurement characteristic of the field device will have drifted outside the maximum tolerance and wherein the determination of the remaining time interval until the service action is required is based on the continuously registered measurement characteristic of the field device; and 
generating a message informing of the remaining time interval until the service action is required.

Claim 6 (Currently Amended) The method of claim 5, further comprising: 
measurement performance of the field device is close to the maximum tolerance when the measurement characteristic of the field device, because of the drift, will reach the maximum tolerance within a time less than k2 times the lag time interval.

Claim 13 (Currently Amended) A method of determining a remaining time interval until a measurement characteristic of a field device will have drifted outside of a maximum tolerance and a service action is required for the field device, wherein the field device is measuring or monitoring at least one process variable of a medium in a process-specific application of automation technology, the method comprising: 
determining the maximum tolerance 
registering continuously the measurement characteristic of the field device; Response to Non-Final Office Action Application No.: 16/718,747 Attorney Docket No.: CS0003-US 
Page 5 of 11estimating a lag time interval based on continuously registered data related to or correlated to the measurement characteristic of the field device during a past time interval, wherein the estimated lag time interval depends on a drift of the measurement characteristic of the field device in the process-specific application; 
using Artificial Intelligence to determine, at an end of the estimated lag time interval, the remaining time interval until the service action is required, wherein the remaining time interval until the service action is required is a time until the of the remaining time interval until the service action is required is based on the continuously registered measurement characteristic of the field device; and 
generating a message informing of the remaining time interval until the service action is required.


Reasons for Allowance

The following is an examiner' s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claim 1, Vaissiere (US-10,539,930) teaches a method of determining when a sensor requires service by comparing an error of measurement with a threshold [col. 3 L. 45-60]. 
Takami (US-2018/0136616) teaches a method of determining when a sensor requires service by using artificial intelligence of measured values [par. 0046 L. 1-3, par. 0053].
Trainor et al. (US-10,359,771) teaches a method of determining when a sensor requires service by determining if the measured valued have drifted [col. 10 L. 9-16, col. 11 L. 59-67].

of the remaining time interval until the service action is required is based on the continuously registered measurement characteristic of the field device.

In regards to claim 13, the claim is allowed for the same reasons provided for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685